Exhibit 10(f)


WESTAR ENERGY
LONG-TERM INCENTIVE AND SHARE AWARD PLAN

RESTRICTED SHARE UNITS AWARD
Name:
____________________________________
Number of Restricted Share Units:
____________________________________
Grant Date:
____________________________________





Westar Energy, Inc. (the “Company”) hereby grants to you ______ Restricted Share
Units pursuant to the Company’s Long-Term Incentive and Share Award Plan (as
amended from time to time, the “Plan”), a copy of which has been delivered to
you and made a part hereof, subject to the following terms and conditions and
the terms and conditions of the Plan. The terms used in this Award shall have
the same meaning as in the Plan, except as otherwise specified herein, and
except that “Restricted Share Units” shall refer only to the Restricted Share
Units granted under this Award.
1.
Restricted Share Units. Subject to the terms and conditions hereof and as
contained in the Plan, each Restricted Share Unit shall represent the right to
receive one share of the Company’s common stock.

2.
Vesting. The Restricted Share Units covered by this Award shall vest on January
1, «Third_Year_Following_Grant_Date_Year», if your employment continues
uninterrupted through such date (the “Scheduled Vesting Date”). The period
beginning on the Grant Date and ending on the Scheduled Vesting Date for
purposes of this Award shall be called the “Restricted Period.”

3.Dividend Equivalents.
(a)
During the Restricted Period you shall receive, in cash, dividend equivalents in
an amount equal to the amount of the cash dividends that you would have received
if you owned during the Restricted Period the number of shares of the Company’s
common stock represented by such Restricted Share Units and such dividend
equivalents shall be paid to you at the same time as dividends are paid to the
Company’s shareholders; provided, however, that the Company may, in its sole
discretion, permit you to elect to defer receipt of such dividend equivalents
pursuant to the Westar Energy, Inc. 2005 Deferred Compensation Plan.

(b)
If during the Restricted Period any shares of the Company’s common stock or
other property (other than cash) are distributed to holders of the Company’s
common stock in a pro rata distribution other than as a result of a stock split,
you shall be entitled to receive the number of shares of the Company’s common
stock or the other property that you would have received if you owned during the
Restricted Period the number of shares of the Company’s common stock represented
by the Restricted Share Units, and such stock or other property shall






--------------------------------------------------------------------------------

Exhibit 10(f)


be paid to you at the same time as such payments are made to the Company’s
shareholders.
(c)
If during the Restricted Period any shares of the Company’s common stock are
distributed to holders of the Company’s common stock as a result of a stock
split, your Award shall be increased by a number of additional Restricted Share
Units equal to the number of shares of the Company’s common stock that you would
have received if you owned during the Restricted Period the number of shares of
the Company’s common stock represented by your Award. Such additional Restricted
Share Units shall be subject to the same terms, conditions and restrictions as
the original Restricted Share Units covered by this Award.

4.Payment and Withholding.
(a)
As soon as administratively practicable following, but in no event later than
thirty days of, the Scheduled Vesting Date set forth in Section 2 above for the
Restricted Share Units, either certificate(s) evidencing the shares of the
Company’s common stock represented by the Restricted Share Units shall be
delivered to you (without any legend to reflect terms, conditions and
restrictions hereunder) or such shares shall be credited to an account
maintained for you; provided, however, that the Company may, in its sole
discretion, permit you to elect to defer receipt of such shares pursuant to the
Westar Energy, Inc. 2005 Deferred Compensation Plan.

(b)
In the case of your death, shares to be delivered or credited pursuant to
subsection (a) above following the Scheduled Vesting Date set forth in Section 2
above, shall instead be made to the beneficiary designated in writing by you
pursuant to a form of designation provided by the Company, or, if none, to your
estate.

(c)
The Company, if required, shall withhold taxes, at a rate not to exceed the
minimum statutory rate, on any income realized in connection with the payment of
Restricted Share Units or dividend equivalents.

5.
Separation from Service. Except as provided below in this Section 5 and in
Section 6, you shall be eligible for payment of awarded Restricted Share Units
only if your employment with the Company continues uninterrupted through the end
of the Restricted Period.

(a)
If your employment terminates due to a Separation from Service as defined in
Internal Revenue Code section 409A during the Restricted Period on account of
your death or Disability (as defined below), your Award shall be prorated based
on the number of days from the Grant Date to the date of your Separation from
Service, and the prorated Award shall be paid as provided in Section 4 above.
For purposes of this Award, the term “Disability” means, (1) you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (2) you are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not






--------------------------------------------------------------------------------

Exhibit 10(f)


less than three months under an accident and health plan covering employees of
the Company, or (3) you are determined to be totally disabled by the Social
Security Administration.
(b)
If you have a Separation from Service during the Restricted Period on account of
your Retirement (as defined below), your Award shall be prorated based on the
number of days from the Grant Date to the date of your Separation from Service,
and the prorated Award shall be paid as provided in Section 4 above. For
purposes of this Award, the term “Retirement” means your cessation of services
as an employee of the Company on or after the attainment of 60 years of age and
10 years of “Service” as defined in the Westar Energy, Inc. Retirement Plan.

6.
Change in Control. Notwithstanding anything herein to the contrary, if a “Change
in Control,” as defined below, occurs during the Restricted Period, your
Restricted Share Units shall vest on the effective date of such Change in
Control, and certificate(s) evidencing the shares of the Company’s common stock
represented by the Restricted Share Units shall be delivered to you (without any
legend to reflect terms, conditions and restrictions hereunder) or such shares
shall be credited to an account maintained for you, or the consideration to be
received upon consummation of the Change in Control shall be paid to you, as
soon as administratively practicable following, but in no event later than
thirty days of, the effective date of the Change in Control. Section 8(a) of the
Plan shall not apply to the Restricted Share Units covered by this Award.

The term “Change in Control” means any one of events (a), (b) or (c):
(a)
Change in the Ownership of the Company.

Any one person, or more than one person acting as a group (as defined below in
(d)) acquires ownership of stock of the Company that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.
(b)
Change in the Effective Control of the Company.

Either (i) any one person, or more than one person acting as a group (as defined
below in (d)), acquire (or has acquired during the 12- month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35 percent or more of the total voting power of
the stock of the Company; or (ii) a majority of members of the Company’s Board
of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors prior to the date of the appointment or election.
(c)
Change in the Ownership of a Substantial Portion of the Company’s Assets.

Any one person, or more than one person acting as a group (as defined below in
(d)), acquire (or has acquired during the 12- month period ending on the date of
the most recent acquisition by such person or persons) assets from the





--------------------------------------------------------------------------------

Exhibit 10(f)


Company that have a total gross fair market value (“gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets) equal to or more than 40 percent of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.
(d)
Persons Acting as a Group.

Persons will not be considered to be acting as a group solely because they
purchase or own stock, or purchase assets, of the same corporation at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition or stock or assets,
or similar business transaction with the corporation. If a person, including an
entity or entity shareholder, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock or assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation (only with respect to the ownership in that
corporation in the case of a change in the Effective Control of a Company or
only to the extent of the ownership in that corporation in the case of a Change
in the Ownership of a Substantial Portion of a Company’s Assets) prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
7.
Forfeiture of Restricted Share Units. If you have a Separation from Service for
any reason other than those described in Section 5 above during the Restricted
Period, all of the Restricted Share Units shall be forfeited, and you shall have
no further right to receive any benefits or payments under this Award.

8.
Rights as Shareholder. During the Restricted Period, you shall have none of the
rights of a shareholder of the Company with respect to the shares of the
Company’s common stock represented by the Restricted Share Units. You shall,
however, have the right to receive dividend equivalents as described in Section
3 above. In addition, if shares of the Company’s common stock are held under a
“rabbi trust” (the assets of which are subject to claims of the Company’s
creditors in the event of the Company’s insolvency) established to assist the
Company in meeting its obligations under this and other restricted share unit
awards, you may (at the Company’s sole discretion) be given the right during the
Restricted Period to direct the trustee as to the voting of a number of shares
held by the trustee corresponding to the Award.

9.
Nontransferability. Except by will or by the laws of descent and distribution,
you may not sell, transfer, assign, pledge or otherwise encumber or dispose of
any Restricted Share Units nor may you sell, transfer, assign, pledge, encumber
or dispose of any of the shares of the Company’s common stock represented by
your Restricted Share Units prior to the payment of such shares to you pursuant
to Section 4 or Section 6.

10.
Unsecured Creditor Status. This Award constitutes a mere promise by the Company
to pay you the benefits described in this Award (to the extent vested). You
shall have the






--------------------------------------------------------------------------------

Exhibit 10(f)


status of a general unsecured creditor of the Company with respect to any
benefits payable under this Award.
11.
Committee Authority. Any questions concerning the interpretation of this Award,
including without limitation any adjustments under Section 4(c) of the Plan
(relating to Share splits, reorganizations, mergers, spin-offs and other
corporate transactions and events), and any controversy which arises under this
Award shall be settled by the Committee, as defined in the Plan, in its sole
discretion.

12.
Inconsistencies. The terms of this Award are governed by the terms of the Plan
and in the case of any inconsistency between the terms of this Award and the
terms of the Plan, the terms of the Plan shall control. By signing this Award
letter, you acknowledge receipt of a copy of the Plan.

13.
Governing Law. The provisions of this Award shall be governed by the laws of the
State of Kansas without giving effect to principles of conflict of laws.

14.
Compliance with Section 409A. It is the intent of the parties that the
provisions of this award comply with Internal Revenue Code Section 409A and the
Treasury regulations and guidance issued thereunder (“Section 409A”) and that
this award be interpreted and operated consistent with such requirements of
Section 409A in order to avoid the application of additive income taxes under
Section 409A (“409A Penalties”). To the extent that a payment, or the settlement
or deferral thereof, is subject to Section 409A, except as the Company and the
above-named officer otherwise determine in writing, the payment shall be paid,
settled or deferred in a manner that will meet the requirements of Section 409A,
such that the payment, settlement or deferral shall not be subject to the 409A
Penalties.

15.
Limitation on Payments and Benefits. Notwithstanding anything in this Award or
the Plan to the contrary, if you are a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided under this
Award, together with any other payments, benefits or awards which you have the
right to receive from the Company, or any corporation which is a member of an
“affiliated group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code), of which the Company is a member, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided under this Award shall be either (a) reduced (but
not below zero) by the minimum amount the Company deems necessary so that none
of the payments under this Award are “excess parachute payments” (as defined in
Section 280G(b) of the Code) and no portion of such amounts and benefits
received by you shall be subject to the excise tax imposed by Section 4999 of
the Code, or (b) paid in full, whichever produces the better net after-tax
result for you (taking into account any applicable excise tax under Section 4999
of the Code and any other applicable taxes); provided, however, that, if
applicable, this Award shall be reduced pursuant to clause (a) in the event that
such reduction is required in order to comply with the provisions of the Change
in Control Agreement between you and the Company, regardless of whether the
application of clause (b) would produce a better net after-tax result for you
with respect to the payments and benefits under this Award. The calculations to
determine such reduction must be made in good faith by legal counsel or a
certified public accountant selected by the Company, and such determination will
be






--------------------------------------------------------------------------------

Exhibit 10(f)


conclusive and binding upon you and the Company. If a reduced payment or benefit
is made or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company used in determining
if a parachute payment exists, exceeds one dollar ($1.00) less than three times
your base amount, then you shall immediately repay such excess to the Company
upon notification that an overpayment has been made. Nothing in this Section
shall require the Company to be responsible for, or have any liability or
obligation with respect to, your excise tax liabilities under Section 4999 of
the Code.


WESTAR ENERGY, INC.




By:                             
Name:                 
Title:


AGREED TO:
                                            
Name:                         Date
Title:





